                Case 18-12456-gs       Doc 290     Entered 03/11/21 08:29:34       Page 1 of 5




 1

 2

 3

 4       Entered on Docket
         March 11, 2021
     ___________________________________________________________________
 5

 6

 7     CARLYON CICA, CHTD.
       CANDACE C. CARLYON, ESQ.
 8     Nevada Bar No.2666
       DAWN M. CICA, ESQ.
 9     Nevada Bar No. 4565
       TRACY M. O’STEEN, ESQ.
10     Nevada Bar No. 10949
       265 E. Warm Spring Road, Suite 107
11     Las Vegas, NV 89119
       Phone: (702) 685-4444
12     Fax: (702) 386-4979
       Email: ccarlyon@carlyoncica.com
13            dcica@carlyoncica.com
              tosteen@carlyoncica.com
14     Counsel for DLLA Parties

15

16                                   UNITED STATES BANKRUPTCY COURT
17                                             DISTRICT OF NEVADA
18                                                             Case No. BK-S-18-12456- GS
                                                               Chapter 11
19     In re:
                                                               ORDER APPROVING STIPULATION
20     DESERT OASIS APARTMENTS, LLC,                           AMONG TRUSTEES
21                               Debtor.                       Hearing Date: N/A
                                                               Hearing Time: N/A
22

23

24
                The Court having read and considered the Stipulation Among Trustees (the “Stipulation”) between,
25
      Brian Shapiro (“Skyvue Trustee”) as trustee of Skyvue Las Vegas, LLC (“Skyvue”), and Kavita Gupta
26
      (“Debtor Trustee”), as chapter 11 trustee for Desert Oasis Apartments, LLC (“Debtor”), by and through its
27

28

                                                           1
                 Case 18-12456-gs    Doc 290     Entered 03/11/21 08:29:34        Page 2 of 5




 1   counsel of record (collectively, the “Parties”), and for good cause appearing:
 2           IT IS HEREBY ORDERED that the Stipulation, attached hereto as Exhibit A, is approved in its
 3   entirety.
 4           IT IS FURTHER HEREBY ORDERED that the parties stipulated and agreed that rather than
 5   cancellation, treatment of the Equity under Section 4.6 of the Plan shall be as follows: “No distributions
 6   shall be made on account of any member interests or other equity interests unless and until all creditors and
 7   administrative claimants have been paid in full.”

 8           IT IS SO ORDERED.

 9
     Respectfully submitted by:
10
      BRIAN D. SHAPIRO                              NUTI HART LLP
11
       V%ULDQ'6KDSLUR                         V.HYLQ:&ROHPDQ
      __________________________                    _______________________________
12    BRIAN D. SHAPIRO                              Kevin W. Coleman (CA SBN 168538)
      Trustee in Bankruptcy                         411 30TH Street, Suite 408
13    510 S. 8th Street                             Oakland, CA 94609-3311
      Las Vegas, NV 89101                           Telephone: 510-506-7152
14    (702) 386-8600                                Email: kcoleman@nutihart.com
      Email: trustee@trusteeshapiro.com             Counsel to Kavita Gupta, Chapter 11 Trustee
15    Trustee of SkyVue Las Vegas, LLC
      Bankruptcy Estate
16
17

18

19

20

21

22

23

24

25

26

27

28

                                                          2
Case 18-12456-gs   Doc 290   Entered 03/11/21 08:29:34   Page 3 of 5




                     EXHIBIT A




                     EXHIBIT A
               Case 18-12456-gs       Doc 290     Entered 03/11/21 08:29:34       Page 4 of 5




 1    CARLYON CICA, CHTD.
      CANDACE C. CARLYON, ESQ.
 2    Nevada Bar No.2666
      DAWN M. CICA, ESQ.
 3    Nevada Bar No. 4565
      TRACY M. O’STEEN, ESQ.
 4    Nevada Bar No. 10949
      265 E. Warm Spring Road, Suite 107
 5    Las Vegas, NV 89119
      Phone: (702) 685-4444
 6    Fax:   (702) 386-4979
      Email: ccarlyon@carlyoncica.com
 7           dcica@carlyoncica.com
             tosteen@carlyoncica.com
 8    Counsel for DLLA Parties
 9

10
                                    UNITED STATES BANKRUPTCY COURT
11
                                              DISTRICT OF NEVADA
12
                                                               Case No. BK-S-18-12456- GS
13                                                             Chapter 11
      In re:
                                                               STIPULATION AMONG TRUSTEES
14    DESERT OASIS APARTMENTS, LLC,
                                                               Hearing Date: March 11, 2021
15                              Debtor.                        Hearing Time: 1:30 p.m.
16

17

18
               Brian Shapiro (“Skyvue Trustee”) as trustee of Skyvue Las Vegas, LLC (“Skyvue”), and Kavita
19
     Gupta (“Debtor Trustee”), as chapter 11 trustee for Desert Oasis Apartments, LLC (“Debtor”), by and
20
     through their respective counsel, hereby stipulate and agree as follows (the “Stipulation”):
21
               WHEREAS Chapter 11 Trustee Kavita Gupta’s Joint Plan of Liquidation filed on January 26, 2021
22
     [Doc. No. 239] (the “Plan”) proposed to cancel the membership interests (“Equity”) of Skyvue in Debtor.
23
     See Section 4.6 of the Plan.
24
               WHEREAS such cancellation may be prohibited by 11 U.S. Code § 362, the automatic stay.
25
               WHEREAS the Skyvue Trustee and the Debtor Trustee agree that it is unlikely that any distributions
26
     will be made on account of Equity.
27

28

                                                           1
                 Case 18-12456-gs    Doc 290      Entered 03/11/21 08:29:34        Page 5 of 5




 1           THEREFORE, it is stipulated and agreed that rather than cancellation, treatment of the Equity
 2   under Section 4.6 of the Plan shall be as follows: “No distributions shall be made on account of any member
 3   interests or other equity interests unless and until all creditors and administrative claimants have been paid
 4   in full.”
 5           IT IS SO STIPULATED AND AGREED.
 6   Dated this 3rd day of March, 2021.          Dated this 3rd day of March, 2021.
 7    BRIAN D. SHAPIRO                              NUTI HART LLP
 8    /s/ Brian Shapiro                             /s/ Kevin Coleman
      __________________________                    _______________________________
 9    BRIAN D. SHAPIRO                              Kevin W. Coleman (CA SBN 168538)
      Trustee in Bankruptcy                         411 30TH Street, Suite 408
10    510 S. 8th Street                             Oakland, CA 94609-3311
      Las Vegas, NV 89101                           Telephone: 510-506-7152
11    (702) 386-8600                                Email: kcoleman@nutihart.com
      Email: trustee@trusteeshapiro.com             Counsel to Kavita Gupta, Chapter 11 Trustee
12    Trustee of SkyVue Las Vegas, LLC
      Bankruptcy Estate
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                           2
